DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Last (6,026,821).  Last discloses a hair dryer (column 4, lines 59-62) having a fan (18), generating an airflow to blow hair of a user along an airflow output direction (SEE Figure 3 and column 5, lines 9-12), a heater (16), disposed at an airflow output end of the fan and used to heat the airflow generated by the fan, a temperature sensor, including: an infrared sensor (14) (SEE column 4, lines 27-37), pointed to the hair of the user (SEE Figure 2), receiving an infrared light radiated by the hair (SEE column 3, lines 46-60), and outputting a sensation signal (RS) and a signal processor, electrically connected with the infrared sensor, used to process the sensation signal to acquire a temperature of the hair, determining a dryness of the hair according to at least one of the temperature of the hair and a rate of temperature variation of the hair, and then outputting a corresponding control signal (this is implicitly taught in column 5, lines 9-21), and a controller (22), electrically connected with the fan, the heater and the temperature sensor, and controlling at least one of a rotation speed of the fan (via motor 20) and a heating power of the heater according to the control signal.  In re claim 7, Last discloses that the temperature sensor further includes a lens (32), which is disposed at a receiving side of the infrared sensor and used to limit a viewing angle for receiving the infrared light by the infrared sensor (SEE Figure 4).  

Claim(s) 1, 3, 4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polaert et al (5,636,318).  Polaert et al discloses a hair dryer (5) including a fan (13), generating an airflow to blow hair of a user along an airflow output direction (SEE Figure 1); a heater (14), disposed at an airflow output end of the fan and used to heat the airflow generated by the fan; a temperature sensor, including: an infrared sensor (20), pointed to the hair of the user (SEE Figure 1), receiving an infrared light radiated by the hair, and outputting a sensation signal; and a signal processor, electrically connected with the infrared sensor, used to process the sensation signal to acquire a temperature of the hair, determining a dryness of the hair according to at least one of the temperature of the hair and a rate of temperature variation of the hair, and then outputting a corresponding control signal (this limitation is embodied in column 2, lines 62-65); and a controller (18), electrically connected with the fan, the heater and the temperature sensor, and controlling at least one of a rotation speed of the fan and a heating power of the heater according to the control signal (SEE column 2, lines 62-65).  In re claim 3, Polaert et al discloses in Figures 1-3, a sensation direction of the temperature sensor is parallel to the airflow output direction.  In re claim 4, Polaert et al discloses that the temperature sensor (20) is disposed at a geometrical center of an airflow output opening of the hair dryer (SEE Figures 2-3 wherein the sensor is centrally located).  In re claim 7,  Polaert et al discloses that the temperature sensor further includes: a lens (26) (SEE column 4, lines 1-6), which is disposed at a receiving side of the infrared sensor and used to limit a viewing angle for receiving the infrared light by the infrared sensor.  In re claim 10, Polaert et al discloses a sleeve (25), wherein the temperature sensor is disposed inside the sleeve (SEE Figure 5).  

Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter et al (4,424,437).  Walter et al discloses a hair dryer (1) including a fan (9), generating an airflow to blow hair of a user along an airflow output direction; a heater (8), disposed at an airflow output end of the fan and used to heat the airflow generated by the fan; a temperature sensor (7), including: an infrared sensor, pointed to the hair of the user, receiving an infrared light radiated by the hair, and outputting a sensation signal; and a signal processor (SEE Figure 1, detector signal and column 3, line 56 – column 4, line 16), electrically connected with the infrared sensor, used to process the sensation signal to acquire a temperature of the hair, determining a dryness of the hair according to at least one of the temperature of the hair and a rate of temperature variation of the hair, and then outputting a corresponding control signal; and a controller (SEE column 3, lines 7-16), electrically connected with the fan, the heater and the temperature sensor, and controlling at least one of a rotation speed of the fan and a heating power of the heater according to the control signal.  In re claim 2, Walter et al discloses that the infrared sensor senses the infrared light having a wavelength of 5-14 µm (SEE column 3, lines 21-23).  In re claim 3, Walter et al discloses a sensation direction of the temperature sensor is parallel to the airflow output direction (as per lone Figure).  In re claim 7, Walter et al discloses that the temperature sensor further includes: a lens (13), which is disposed at a receiving side of the infrared sensor and used to limit a viewing angle for receiving the infrared light by the infrared sensor.  In re claim 8, Walter et al discloses that the lens is made of a material comprising silicon, germanium, sapphire, or zinc selenide (SEE column 3, lines 26-29).  In re claim 9, Walter et al describes in column 3, lines 35-43 a lens which meets the limitation of being a siliceous Fresnel lens.  In re claim 10, Walter et al discloses a sleeve (6), wherein the temperature sensor is disposed inside the sleeve (SEE Figure).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        May 2, 2022